Exhibit 10.3

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (this “Agreement”) is entered into by and
between Timothy P. Knight (“Executive”), an individual, and Tribune Publishing
Company, LLC (the “Company”), a Delaware limited liability company.  In
consideration of the mutual promises and covenants contained herein, and for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Executive and the Company (collectively the “Parties” and as to
each or either, a “Party”) agree as follows:

 

1.                                      EMPLOYMENT TERM.

 

The term of Executive’s employment hereunder shall commence on January 17, 2019
(the “Effective Date”) and, unless terminated pursuant to Section 8 below, shall
continue through January 31, 2022 (the “Employment Term”).

 

2.                                      FREEDOM TO ENTER INTO THIS AGREEMENT.

 

Executive represents and covenants that: (a) the execution, delivery and
performance of this Agreement by Executive does not and will not conflict with,
breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which Executive is a party or by which Executive is
bound; and (b) Executive is not a party to or bound by any employment agreement,
noncompetition agreement, non-solicitation agreement, confidentiality agreement
or other agreement or obligation with any other person or entity that would in
any way restrict or otherwise affect Executive’s performance of this Agreement.

 

3.                                      TITLE AND EMPLOYMENT DUTIES.

 

During the Employment Term and subject to the terms of this Agreement:

 

(a)                                 Executive’s title will be President and
Chief Executive Officer.  Executive will have such duties and responsibilities
as are customarily exercised by someone serving in such a capacity as well as
such other duties commensurate with Executive’s title and position as the
Company may assign Executive from time to time.

 

(b)                                 Executive agrees to devote Executive’s full
business time, attention, and energies to the business of the Company and
further agrees that Executive will perform Executive’s duties in a diligent,
lawful and trustworthy manner, that Executive will act in accordance with
Executive’s title and responsibilities and that Executive will act in accordance
with the written business and employee policies and practices of the Company as
applicable.

 

(c)                                  Executive will be based in and will work
out of the Company’s office in Chicago, Illinois.    Executive acknowledges that
significant travel will be required.

 

4.                                      COMPENSATION.  During the Employment
Term and subject to the terms of this Agreement:

 

(a)                                 Base Salary.  For the services rendered by
Executive under this Agreement, the Company will pay Executive a gross base
salary of Six-Hundred Thousand

 

--------------------------------------------------------------------------------



 

Dollars and Zero Cents ($600,000) per annum (the “Base Salary”).  Executive’s
Base Salary shall be payable, less all authorized or required deductions, in
accordance with the Company’s then-effective payroll practices.  The Company
will periodically review Executive’s salary and may provide for salary increases
during the Employment Term, such increases to be given, if given, in the
discretion of the Company.   In the event that Executive’s Base Salary is
increased by the Company in its discretion at any time during the Employment
Term, such increased amount shall thereafter constitute the Base Salary.

 

(b)                                 Bonus.  Subject to Section 8 below,
Executive shall have the opportunity to earn a discretionary annual management
incentive bonus (“Annual Bonus”), with a target bonus opportunity of one hundred
percent (100%) of Executive’s Base Salary (the “Target Bonus”) under a bonus
plan established by the Company, and based upon the achievement of  annual
Company and individual performance objectives as established by the Company. 
The Annual Bonus payable for any calendar year shall be paid, if paid, less all
required or authorized deductions, at the time and in the manner such bonuses
are paid to other similarly situated executives receiving annual bonus payments,
in the calendar year following the year for which the bonus was earned, but in
no event later than June 30 of the year following the year for which the bonus
was earned.

 

5.                                      BENEFITS.

 

(a)                                 While employed by the Company, Executive
shall be entitled to participate in the benefit plans and programs (including
without limitation such medical, dental, vision, life, disability, retirement
and other health and welfare plans), as the Company may have or establish from
time to time for its employees in which Executive would be entitled to
participate pursuant to their then-existing terms, in accordance with the terms
and requirements of such plans.  The foregoing, however, is not intended and
shall not be construed to require the Company to establish any such plans or to
prevent the modification or termination of such plans once established, and no
such action or failure thereof shall affect this Agreement.  It is further
understood and agreed that all benefits Executive may be entitled to while
employed by the Company shall be based upon Executive’s Base Salary and not upon
any bonus, incentive or equity compensation due, payable, or paid to Executive,
except where, if at all, the benefit plan provides otherwise.

 

(b)                                 Executive will be eligible to receive time
off to be scheduled and approved in advance and taken in accordance with the
Company’s policies and practices.

 

6.                                      BUSINESS EXPENSES.

 

During the Employment Term, the Company shall reimburse Executive for reasonable
travel and other expenses incurred in the performance of Executive’s duties
hereunder as are customarily reimbursed to employees in accordance with the
then-applicable expense reimbursement policies of the Company.

 

7.                                      RESTRICTIVE AGREEMENTS.

 

(a)                                 No Conflicting Activities.  During
Executive’s employment with the Company (whether or not such employment
continues beyond the Employment Term),

 

2

--------------------------------------------------------------------------------



 

Executive agrees that Executive’s employment is on an exclusive basis and that
Executive: i) will not engage in any activity which is in conflict with
Executive’s duties and obligations hereunder, whether or not such activity is
pursued for gain, profit, or other pecuniary advantage; and ii) will not engage
in any other activities which could harm the business or reputation of the
Company or any of its affiliates.

 

(b)                                 Employee Non-Solicitation and
Non-Interference.  Executive agrees that during Executive’s employment with the
Company (whether or not such employment continues beyond the Employment Term)
and for twelve (12) months after the date on which Executive’s employment with
the Company ends for any or no reason (whether terminated by Executive or by the
Company), except as required in the performance of Executive’s duties for the
Company, Executive will not: i) solicit, either directly or indirectly, any
person employed by, or previously employed by, the Company or any of its
affiliates unless at such time such person is not then and has not been employed
by the Company or any of its subsidiaries, business units, or other affiliates
for at least six (6) months, to terminate or refrain from renewing or extending
their employment with the Company or any of its subsidiaries, business units, or
other affiliates; or ii) use Confidential Information to, directly or
indirectly, interfere with the relationship of the Company with any person or
entity who or which is a customer, client, supplier, developer, subcontractor,
licensee or licensor or other business relation of the Company, or assist any
other person or entity in doing so.

 

(c)                                  Confidentiality.  As a consequence of
Executive’s employment by the Company, Executive will be privy to the highest
level of confidential and proprietary business information of the Company and
its affiliates, not generally known by the public or within the industry and
which, thereby, gives the Company and its affiliates a competitive advantage and
which has been the subject of reasonable efforts by the Company and its
affiliates to maintain such confidentiality.  Except as required by law or as
expressly authorized by the Company in furtherance of Executive’s employment
duties, Executive shall not at any time, during Executive’s employment with the
Company (whether or not such employment continues beyond the Employment Term) or
thereafter, directly or indirectly use, disclose, or take any action which may
result in the use or disclosure of, any Confidential Information.  “Confidential
Information” as used in this Agreement, includes all non-public confidential
competitive, pricing, marketing, proprietary and other information or materials
relating or belonging to the Company or any of its affiliates (whether or not
reduced to writing), including without limitation all confidential or
proprietary information furnished or disclosed to or otherwise obtained by
Executive in the course of Executive’s employment, and further includes without
limitation: computer programs; patented or unpatented inventions, discoveries
and improvements; marketing, organizational, operating and business plans;
strategies; research and development; policies and manuals; sales forecasts;
personnel information (including without limitation the identity of Company
employees, their responsibilities, competence and abilities, and compensation);
medical information about employees; pricing and nonpublic financial
information; current and prospective customer lists and information on customers
or their employees; information concerning planned or pending acquisitions,
investments or divestitures; and information concerning purchases of major
equipment or property.  Confidential Information does not include information
that lawfully is or becomes generally and publicly known outside of the Company
and its affiliates other than through Executive’s breach of this Agreement or
breach by any person of some other obligation.  Nothing herein prohibits
Executive from disclosing

 

3

--------------------------------------------------------------------------------



 

Confidential Information as legally required pursuant to a validly issued
subpoena or order of a court or administrative agency of competent jurisdiction,
provided that Executive shall first promptly notify the Company if Executive
receives a subpoena, court order or other order requiring any such disclosure,
to allow the Company to seek protection therefrom in advance of any such legally
compelled disclosure.

 

(d)                                 Inventions.  Executive hereby acknowledges
and agrees that the Company owns the sole and exclusive right, title and
interest in and to any and all Works (as defined below), including without
limitation all copyrights, trademarks, service marks, trade names, slogans,
inventions (whether patentable or not), patents, trade secrets and other
intellectual property and/or proprietary rights therein, including without
limitation all rights to sue for infringement thereof (collectively, “IP
Rights”).  The Company’s right, title and interest in and to the Works includes,
without limitation, the sole and exclusive right to secure and own copyrights
and maintain renewals throughout the world, the right to modify and create
derivative works of or from the Works without any payment of any kind to
Executive, and the right to exclusively register or record any IP Rights in the
Works in the Company’s name.  Executive agrees that all Works shall be “works
made for hire” for the Company as that term is defined in the copyright laws of
the United States or other applicable laws.  To the extent that any of the Works
is determined not to constitute a work made for hire, or if any rights in any of
the Works do not accrue to the Company as a work made for hire, Executive agrees
that Executive’s signature on this Agreement constitutes an assignment (without
any further consideration) to the Company of any and all of Executive’s
respective IP Rights and other rights, title and interest in and to any and all
Works.  “Works” means any inventions, invention disclosures, developments,
improvements, trade secrets, brands, logos, drawings, trademarks, service marks,
trade names, documents, memoranda, data, software programs, object code, source
code, ideas, original works of authorship, or other information that Executive
conceives, creates, develops, discovers, makes or acquires, in whole or in part,
either solely or jointly with another or others, during or pursuant to the
course of Executive’s employment by the Company or its affiliates, and that
relate directly or indirectly to the Company or any of its affiliates or their
respective businesses, or to the Company’s or any of its affiliates’ actual or
demonstrably anticipated research or development, and that are made through the
use of any of the Company’s or any of its affiliates’ equipment, facilities,
supplies, trade secrets or time, or that result from any work performed for the
Company or any of its affiliates, or that is based on any information of, or
provided to Executive by, the Company or any of its affiliates. Executive hereby
is and has been notified by the Company, and understands that the foregoing
provisions of this Section 7(d), shall not apply to an invention that Executive
developed entirely on Executive’s own time without using the Company’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either: (1) relate at the time of conception or reduction to
practice of the invention to the Company’s business, or actual or demonstrably
anticipated research or development of the Company; or (2) result from any work
performed by Executive for the Company or any of its affiliates.

 

(e)                                  Reasonableness of Restrictions.  It is
mutually agreed and stipulated between Executive and the Company that the
covenants set forth in Sections 7(a) through 7(d) of this Agreement are
necessary to protect the legitimate business interests of the Company and its
affiliates and are reasonable, including without limitation in time and scope.

 

4

--------------------------------------------------------------------------------



 

(f)                                   Remedies.  The amount of actual or
potential damages resulting from Executive’s breach of any provision of
Section 7(a) through 7(d) of this Agreement will be inherently difficult to
determine with precision and, further, any breach could not be reasonably or
adequately compensated in money damages.  Accordingly, any breach by Executive
of any provision of Section 7(a) through 7(d) of this Agreement will result in
immediate and irreparable injury and harm to the Company and its affiliates for
which the Company and its affiliates will have no adequate remedy at law.  The
Company and/or its affiliates, thus, will be entitled to temporary, preliminary
and permanent injunctive relief to prevent any such actual or threatened breach,
without posting a bond or other security.  The Company’s and/or its affiliates’
resort to such equitable relief will not waive any other rights that any of them
may have to damages or other relief, and the Company and/or its affiliates shall
be entitled to reasonable attorney’s fees and costs incurred in such an action.

 

8.                                      TERMINATION/POST-TERMINATION PAYMENTS.

 

Either Executive or the Company may terminate Executive’s employment with the
Company (the effective date of separation being the “Termination Date”) for any
reason or no reason, subject to the following:

 

(a)                                 Death.  This Agreement, except for
Section 7(d) above and this Section 8(a), will automatically terminate if
Executive dies.  In such case, (i) the benefits available to Executive’s estate,
heirs and beneficiaries shall be determined in accordance with the applicable
benefit plans and programs then in effect; and (ii) within sixty (60) days of
the date of death, the Company shall pay Executive any unpaid Base Salary and
any other amounts due under this Agreement through the date of death.  Except as
set forth above, the Company shall not have any further obligations under this
Agreement.  This Agreement, except for Section 7(d) above and this Section 8(a),
will not survive Executive’s death, and will not inure to the benefit of
Executive’s heirs, assigns and/or designated beneficiaries.

 

(b)                                 Termination by the Company for Cause or
Termination by Executive Without Good Reason.  Upon termination for Cause, or
termination by Executive without Good Reason, except for such other obligations
as may be required by law, the Company shall have no obligation to Executive
other than the payment of Executive’s earned and unpaid Base Salary as of the
Termination Date.  For purposes of this Agreement, “Cause” shall be determined
by the Company in its unfettered good faith discretion, but shall mean the
occurrence of any one or more of the following (it being acknowledged and agreed
that a Disability(1) of the Executive shall not be deemed to be Cause):

 

i.                                          a material failure by Executive to
perform Executive’s duties of employment in a manner reasonably satisfactory to
the Company after having been

 

--------------------------------------------------------------------------------

(1)  “Disability” means Executive would be entitled to long-term disability
benefits under the Company’s long term disability plan as in effect from time to
time, without regard to any waiting or elimination period under such plan and
assuming for the purpose of such determination that Executive is actually
participating in such plan at such time. If the Company does not maintain a
long-term disability plan, “Disability” means Executive’s inability to perform
Executive’s duties and responsibilities hereunder due to physical or mental
illness or incapacity that is expected to last for a consecutive period of 90
days or for a collective period of 120 days in any 365 day period as determined
by the Company in its good faith judgment.

 

5

--------------------------------------------------------------------------------



notified in writing of such specific performance deficiencies and having not
less than thirty (30) days to correct the deficiencies;

 

ii.                                       failure or refusal to implement or
follow reasonable and lawful directives of the Company, if such breach is not
cured (if curable) within 20 days after written notice thereof to the Executive
by the Company;

 

iii.                                    a material breach of any material
provisions of this Agreement, or a material violation of the then existing
policies, procedures or rules of the Company, as applicable, if such breach is
not cured (if curable) within 20 days after written notice thereof to the
Executive by the Company;

 

iv.                                   the commission of an act of fraud,
embezzlement, theft, material misappropriation (whether or not related to
employment with the Company) or the commission of or nolo contendere or guilty
plea to any felony; or

 

v.                                      intentional misconduct materially
injurious to the Company, its affiliates or subsidiaries, either monetarily or
otherwise.

 

(c)                                  Termination By the Company Without Cause or
Termination by Executive With Good Reason.  Executive’s employment may be
terminated at any time by the Company with or without Cause, or by the Executive
with or without Good Reason as defined in Exhibit A.  If during (and not after)
the Employment Term, i) the Company terminates Executive’s employment other than
for Cause or Disability or if Executive resigns for Good Reason, the Company
will provide Executive within ten (10) days after the date on which Executive’s
employment terminates with a Waiver and General Release of any and all
legally-waivable claims against the Company and its past, present, and future
parents, divisions, subsidiaries, partnerships, other affiliates, and other
related entities (whether or not they are wholly owned); and the past, present,
and future owners, trustees, fiduciaries, administrators, shareholders,
directors, officers, partners, agents, representatives, members, associates,
employees, and attorneys of each entity listed above in a form reasonably
acceptable to the Company (a “Waiver”), and provided that on or within twenty
one (21) days after the date on which Executive receives the Waiver or such
longer period as may be applicable under the Age Discrimination in Employment
Act, as amended (“ADEA”), Executive: i) signs, dates and returns the Waiver to
the Company; and ii) then does not revoke the Waiver in accordance with its
terms, the Company will, as liquidated damages, pay Executive as consideration
not later than 15 days following the expiration (without revocation) of the
revocation period applicable to Executive’s release of ADEA  claims: (x) the
greater of (i) an amount equal to Executive’s Base Salary paid via salary
continuance over the remaining term of the Employment Term,or (ii) Executive’s
Base Salary paid via salary continuance for a 52 week period from Executive’s
Termination Date, less all required or authorized deductions, and payable in in
accordance with the Company’s then-effective payroll practices;; (y) any unpaid
Annual Bonus with respect to the calendar year immediately preceding the
calendar year of termination of employment; and (z) a pro-rata amount of the
Annual Bonus based on actual performance with respect to the calendar year of
termination of employment, based on the number of days worked in such calendar
year, said pro-rated Annual Bonus payment to be made at the time and in the same
manner as other executive officers of the Company. Executive and eligible family
members will continue to

 

6

--------------------------------------------------------------------------------



 

receive medical, dental and vision coverage as in effect from time to time
throughout the salary continuance or severance period (i.e., through the end of
the Employment Term) to the extent (i) the Executive makes payments in
accordance with the following sentence, (ii) such continuation does not result
in excise taxes, penalties or similar charges to the Company and (iii) such
coverage is available to the Company without significant expense in excess of
the expense for such coverage that the Company would have incurred if the
Executive had remained employed.. The Executive will continue to remain
responsible for the employee’s contribution for such benefit coverage throughout
the salary continuance or severance period (collectively, the “Severance
Benefits”).

 

(d)                                 The Parties further agree that the Company’s
payment of Severance Benefits pursuant to Section 8(c) precludes Executive from
eligibility for or entitlement to any and all other payments, including but not
limited to compensation, benefits or perquisites, subject to any benefits that
may be vested under the terms of applicable benefit plans in which Executive
participates.  Notwithstanding any other provision of this Agreement, Executive
shall not participate in or be eligible under (and Executive hereby waives
participation in) any other severance or severance-related plan or program of
the Company or any of its affiliates in effect at any time (whether Executive’s
employment terminates or is terminated with or without Cause during the
Employment Term).

 

(e)                                  Notwithstanding the preceding, if the
review and revocation period for the Waiver following Executive’s termination of
employment spans two calendar years, the Severance Benefits shall be paid within
the first 10 calendar days in the calendar year following the year of
termination of employment rather than the calendar year of termination of
employment to the extent necessary to have such amounts comply with or be exempt
from the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

9.                                      COMPLIANCE WITH IRS CODE SECTION 409A.

 

It is intended that any amounts and benefits payable under this Agreement will
be exempt from or comply with Section 409A of the Code, so as not to subject
Executive to the payment of any interest and tax penalty which may be imposed
under Section 409A of the Code, and this Agreement shall be interpreted and
construed accordingly, provided, however, that the Company and its affiliates
shall not be responsible for any such interest and tax penalties.  All
references in this Agreement to Executive’s termination of employment shall mean
a separation from service within the meaning of Section 409A of the Code.  The
timing of the payments or benefits provided herein may be modified to so comply
with Section 409A of the Code.  Any reimbursement payable to Executive pursuant
to this Agreement shall be conditioned on the submission by Executive of all
expense reports reasonably required by the Company under any applicable expense
reimbursement policy, and shall be paid to Executive in accordance with Company
practices following receipt of such expense reports (or invoices), but in no
event later than the last day of the calendar year following the calendar year
in which Executive incurred the reimbursable expense.  Notwithstanding any other
provision in this Agreement, if on the date of Executive’s separation from
service (as defined in Section 409A of the Code) (i) the Company or any of its
affiliates is a publicly traded corporation and (ii) Executive is a “specified
employee,” as defined in Section 409A of the Code, then to the extent any amount
payable under this Agreement upon Executive’s separation from service
constitutes the payment of nonqualified

 

7

--------------------------------------------------------------------------------



 

deferred compensation, within the meaning of Section 409A of the Code, that
under the terms of this Agreement would be payable prior to the six (6) month
anniversary of Executive’s separation from service, such payment shall be
delayed until the earlier to occur of (x) the first day of the month following
the six (6) month anniversary of Executive’s separation from service or (y) the
date of Executive’s death.

 

10.                               NOTICES.

 

Any notice, request, or other communication required or permitted to be given
hereunder shall be made to the following addresses or to any other address
designated by either of the parties hereto by notice similarly given: (a) if to
the Company, to Tribune Publishing Company, c/o Chair of the Board, 160 Stetson
Avenue, Chicago, IL 60601; and (b) if to Executive, to Executive’s last known
home address in the Company’s records.  All such notices, requests, or other
communications shall be sufficient if made in writing either (i) by personal
delivery to the party entitled thereto, (ii) by certified mail, return receipt
requested, or (iii) by express courier service with proof of delivery, and shall
be effective upon personal delivery, upon the fourth (4th) day after mailing by
certified mail, or upon the second (2nd) day after sending by express courier
service.

 

11.                               COMPANY PROPERTY.

 

Except as required in furtherance of Executive’s employment, Executive will not
remove from the Company’s premises any property of the Company or its
affiliates, including without limitation any documents or things containing any
Confidential Information, computer programs and drives or storage devices of any
kind (portable or otherwise), files, forms, notes, records, charts, or any
copies thereof (collectively, “Property”).  Upon any termination at any time by
either party of Executive’s employment for any or no reason, Executive shall
return to the Company, and shall not alter, delete or destroy, any and all
Property, including without limitation any and all laptops and other computer
equipment, iPhones, iPads, laptops, blackberries and similar devices,
cellphones, credit cards, keys and other access cards, and electronic and
hardcopy files.

 

Executive further agrees that, upon termination, Executive will conduct a
diligent search of all of the electronic documents and information, electronic
devices (including, without limitation, computers, hard drives, flash drives,
and mobile devices), remote and virtual storage and file systems, emails and
email accounts, voicemails, text messages, instant messaging conversations and
systems, and any other devices, facilities, systems, accounts, or media that has
electronic data storage or saving capabilities, in Executive’s possession,
custody, or control, for any copies or iterations of confidential information,
and forward a copy of the same to the Company, and then delete any copies of any
such items from Executive’s accounts, systems, or devices.

 

12.                               NON-DISPARAGEMENT.

 

Executive agrees that Executive will not at any time during Executive’s
employment with the Company (whether or not such employment continues beyond the
Employment Term) or thereafter take (directly or indirectly, individually or in
concert with

 

8

--------------------------------------------------------------------------------



 

others) any actions or make any communications calculated or likely to have the
effect of materially undermining, disparaging or otherwise reflecting negatively
upon the reputation, goodwill, or standing in the community of the Company, or
any of its respective subsidiaries, business units, other affiliates, officers,
directors, employees and/or agents, provided that nothing herein shall prohibit
Executive from giving truthful testimony or evidence to a governmental entity,
or if properly subpoenaed or otherwise required to do so under applicable law.

 

13.                               ASSIGNMENT.

 

This is an Agreement for the performance of personal services by Executive and
may not be assigned by Executive.  This Agreement may be assigned or transferred
to, and shall be binding upon and shall inure to the benefit of: (a) the
Company, or its subsidiaries, business units, or other affiliates and its/their
respective legal successors; and (b) any person or entity that at any time
(whether by merger, purchase or otherwise) acquires any of the assets, ownership
interests, or business of the Company.

 

14.                               CERTAIN CHANGE IN CONTROL PAYMENTS.

 

Notwithstanding any provision of this Agreement to the contrary, if any payments
or benefits Executive would receive from the Company under this Agreement or
otherwise in connection with the Change in Control (the “Total Payments”)
(a) constitute “parachute payments” within the meaning of Section 280G of the
Code, and (b) but for this Section 14, would be subject to the excise tax
imposed by Section 4999 of the Code, then Executive will be entitled to receive
either i) the full amount of the Total Payments or ii) a portion of the Total
Payments having a value equal to $1 less than three (3) times such individual’s
“base amount” (as such term is defined in Section 280G(b)(3)(A) of the Code),
whichever of i) and ii), after taking into account applicable federal, state,
and local income taxes and the excise tax imposed by Section 4999 of the Code,
results in the receipt by such Executive on an after­tax basis, of the greatest
portion of the Total Payments. Any determination required under this Section 14
shall be made in writing by the accountant or tax counsel selected by the
Executive.  If there is a reduction pursuant to this Section 14 of the Total
Payments to be delivered to the applicable Executive and to the extent that an
ordering of the reduction other than by the Executive is required by Section 9
or other tax requirements, the payment reduction contemplated by the preceding
sentence shall be implemented by determining the “Parachute Payment Ratio” (as
defined below) for each “parachute payment” and then reducing the “parachute
payments” in order beginning with the “parachute payment” with the highest
Parachute Payment Ratio. For “parachute payments” with the same Parachute
Payment Ratio, such “parachute payments” shall be reduced based on the time of
payment of such “parachute payments,” with amounts having later payment dates
being reduced first.  For “parachute payments” with the same Parachute Payment
Ratio and the same time of payment, such “parachute payments” shall be reduced
on a pro rata basis (but not below zero) prior to reducing “parachute payments”
with a lower Parachute Payment Ratio. For purposes hereof, the term “Parachute
Payment Ratio” shall mean a fraction the numerator of which is the value of the
applicable “parachute payment” for purposes of Section 280G of the Code and the
denominator of which is the actual present value of such payment.

 

9

--------------------------------------------------------------------------------



 

15.                               GOVERNING LAW; INTERPRETATION OF THE
AGREEMENT; ARBITRATION.

 

This Agreement shall be construed and interpreted in accordance with the laws of
the State of Illinois (without giving effect to the choice of law principles
thereof).  Executive and the Company acknowledge that each party had an equal
opportunity to review and/or modify the provisions set forth in this Agreement. 
Thus, in the event of any misunderstanding, ambiguity or dispute concerning this
Agreement’s provisions or their interpretation, no rule of construction shall be
applied that would result in having this Agreement interpreted against either
party.  The language of all parts in this Agreement shall be construed as a
whole, according to fair meaning, and not strictly for or against any party. 
The headings provided in boldface are inserted for the convenience of the
parties and shall not be construed to limit or modify the text of this
Agreement.  The Parties agree that any disputes concerning, relating to, or
arising out of this Agreement or its interpretation, Executive’s employment with
or termination from the Company, or any other dispute between the Parties
(except as excluded pursuant to this Section), shall be resolved by arbitration
in accordance with the Company’s arbitration policy as may be in effect from
time to time.  Notwithstanding the foregoing, Executive and the Company
understand and agree that nothing shall prevent the Company from seeking and
obtaining injunctive relief in federal or state court (or any court
corresponding to Executive’s residence) in the event of a breach or threatened
breach of any of Executive’s obligations under Section 7 of this Agreement.

 

16.                               COMPLETE AGREEMENT.

 

This Agreement embodies the entire agreement and understanding of the Parties
hereto with regard to the matters described herein and supersedes any and all
prior and/or contemporaneous agreements and understandings, oral or written,
actual or alleged, between said Parties regarding such matters, including
without limitation concerning Executive’s compensation arrangements or other
terms and conditions of employment (if any), and any actual or alleged prior
employment agreements with or involving the Company or any of its affiliates. 
This Agreement cannot be amended, modified, supplemented, or altered except by
written amendment signed by Executive and another authorized officer of the
Company.  Effective as of the Effective Date, the Employment Agreement between
Executive and Tribune Interactive, LLC, dated February 22, 2017, shall terminate
and be of no further force or effect as of the Effective Date.

 

17.                               SEVERABILITY/REFORMATION.

 

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law.  If any provision of
this Agreement is found by a court of competent jurisdiction to be unreasonable
or otherwise unenforceable, it is the purpose and intent of the parties that any
such provision be deemed modified or limited so that, as modified or limited,
such provision may be enforced to the fullest extent possible.  If any provision
of this Agreement is held to be prohibited by or invalid under applicable law
(notwithstanding any attempted modification or limitation pursuant to the
preceding sentence), such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

10

--------------------------------------------------------------------------------



 

18.                               SURVIVAL.

 

Except as provided in Section 8(a) above, the provisions of Section 2 and of
Sections 7 through 18 (inclusive) of this Agreement shall survive any expiration
of the Employment Term and any termination of Executive’s employment at any time
(whether during or after the Employment Term) by either party with or without
Cause, and shall not be limited or discharged by any alleged breach or
misconduct on the part of the Company.

 

19.                               MISCELLANEOUS.

 

This Agreement may be executed in two or more counterparts, or by facsimile
transmission, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument.  The headings
contained in this Agreement are for reference purposes only, and shall not
affect the meaning or interpretation of this Agreement.

 

ACCEPTED AND AGREED:

 

TIMOTHY P. KNIGHT

TRIBUNE PUBLISHING COMPANY, LLC

 

 

 

 

 

 

 

/s/ Timothy P. Knight

 

By:

 /s/ Julie K. Xanders

 

Name: Julie K. Xanders

 

Its: Secretary

 

 

Date: January 17, 2019

Date: January 17 2019

 

11

--------------------------------------------------------------------------------



 

EXHIBIT A

 

“Change in Control” means the occurrence of the following events:

 

the consummation of a merger, consolidation, or other reorganization of the
Company with or into (a “Business Combination”), the sale of securities
representing a majority of the voting equity securities of the Company in a
tender offer, equity placement, or other transaction, or the sale of all or
substantially all of the Company or business and/or assets as an entirety to
(“Sale”), one or more entities that are not subsidiaries or affiliates of the
Company; unless immediately following such Business Combination or Sale, (i) 50%
or more of the total voting power of (x) the entity resulting from such Business
Combination or the entity that has acquired all or substantially all of the
business or assets of the Company or Business Unit in a Sale (in either case,
the “Surviving Company”), or (y) if a Sale, the ultimate parent entity that
directly or indirectly has beneficial ownership of sufficient voting securities
eligible to elect a majority of the board of directors (or the analogous
governing body) of the Surviving Company (the “Parent Company”), is represented
by the outstanding common voting securities of the Company, that were
outstanding immediately prior to such Business Combination or Sale (or, if
applicable, is represented by shares into which the outstanding common voting
securities of the Company or the Business Unit were converted or exchanged
pursuant to such Business Combination or Sale), (ii) no Person or entity is or
becomes the Beneficial Owner, directly or indirectly, of more than 50% of the
total voting power of the outstanding voting securities eligible to elect
members of the board of directors (or the analogous governing body) of the
Surviving Company (if a Business Combination) or the Parent Company (if a Sale),
and (iii) at least a majority of the members of the board of directors (or the
analogous governing body) of the Surviving Company (if a Business Combination)
or the Parent Company (if a Sale) following the consummation of the Business
Combination or Sale were members of the board of directors (or the analogous
governing body) at the time of such board’s approval of the execution of the
definitive agreement providing for such Business Combination or Sale or
recommendation or approval of such tender offer, equity placement, or other
transaction (terms capitalized but not otherwise defined in this subsection have
the meaning set forth in Tribune Publishing Company’s 2014 Omnibus Incentive
Plan).

 

“Good Reason” means one or more of the following events:

 

(a)                                 a material reduction in the Base Salary or a
material reduction in the Target Bonus;

 

(b)                                 a material failure by the Company to pay
Executive in accordance with the terms of this Agreement;

 

(c)                                  a material diminution or adverse change in
Executive’s title, duties, authority, responsibilities, reporting line or
positions without Executive’s prior written consent or the Executive is no
longer a member of the Company’s Board of Directors;

 

A-1

--------------------------------------------------------------------------------



 

(d)                                 in the case of a Change in Control,
Executive either i) does not receive an offer of employment from the Surviving
Company or Parent Company thereof  or ii) receives such an offer of employment
from the Surviving Company or Parent Company thereof but such offer of
employment (x) does not provide at least the same Base Salary and at least other
compensation and benefits substantially comparable in the aggregate to those the
Executive had immediately prior to the Change in Control, or  (y) requires the
Executive to locate Executive more than 25 miles from the Company’s office from
which Executive was based immediately prior to the Change in Control;

 

provided, however, that to constitute Good Reason, Executive prior to resigning
for Good Reason shall give written notice to the Company of the facts and
circumstances claimed to provide a basis for such resignation not more than
thirty (30) days following Executive’s knowledge of such facts and
circumstances, and, if curable, the Company shall have thirty (30) days after
receipt of such notice to cure such facts and circumstances (and if so cured,
then Executive shall not be permitted to resign with Good Reason in respect
thereof).  Any resignation with Good Reason shall be communicated to the Company
by written notice, which shall include Executive’s date of termination of
employment which shall be a date at least ten (10) days after delivery of such
notice and the expiration of such cure period and not later than 60 days
thereafter.

 

A-2

--------------------------------------------------------------------------------